1
2
3
4
5
                                            JS-6
6
7
8
9
10                 UNITED STATES DISTRICT COURT
11               CENTRAL DISTRICT OF CALIFORNIA
12 CATHY VLAD,                   Case No. 8:18-CV-01749-AG (ADSx)
13
               Plaintiff,        ORDER GRANTING JOINT
14 vs.
                                 STIPULATION FOR DISMISSAL
15                               WITH PREJUDICE
   AETNA LIFE INSURANCE
16 COMPANY,
17
            Defendants,
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH
                         PREJUDICE
1        Pursuant to the parties’ joint stipulation, this matter is hereby dismissed with
2 prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own
3 costs of suit and attorneys’ fees
4        IT IS SO ORDERED.
5
6
7 DATED: August 7, 2019
                                          Honorable Andrew Guilford
8
                                          United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            2
      ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH
                          PREJUDICE
